... Case: 4:19-cr-00132-AGF-NAB Doc. #: 2 Filed: 02/14/19 Page: 1 of 8 PageID #: 11




                             UNITED STATES DISTRICT COURT                             FILED
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION
                                                                                   FEB 14 2019
 UNITED STATES OF AMERICA,                    )                                  U. S. DISTRICT COURT
                                                                               EASTERN DISTRICT OF MO
                                              )                                         ST.LOUIS
                       Plaintiff,             )
                                              )
               v.                             )
                                              )     4:19CR132 AGF/NAB
 JERMEL RUSH,                                 )
                                              )
                       Defendant.             )

                                          INDICTMENT

                                          COUNT ONE

        The Grand Jury charges that:

        On or about June 21, 2018, in the City of St. Louis, within the Eastern District of

 Missouri,

                                        JERMEL RUSH,

 the defendant herein, did obstnict, delay, or affect commerce or the movement of any article or

 commodity in commerce or attempt to do so by robbery of the Family Dollar located at 4487

 Natural Bridge, St. Louis, Missouri, 63115, a commercial establishment engaged in interstate or

 foreign commerce and in the business of buying and selling articles and commodities that have

 been previously transported in interstate or foreign commerce.

        In violation of Title 18, United States Code, Section 195l(a) and (b), and punishable

 under Title 18, United States Code, Section 1951(a).

                                          COUNT TWO

        The Grand Jury further charges that: ·

        On or about July 6, 2018, in the City of St. Louis, within the Eastern District of Missouri,
Case: 4:19-cr-00132-AGF-NAB Doc. #: 2 Filed: 02/14/19 Page: 2 of 8 PageID #: 12




                                       JERMEL RUSH,

.the defendant herein, did obstruct, delay, or affect commerce or the movement of any article or

commodity in commerce or atteinpt to do so by robbery of the Save a Lot grocery store at 3645

Page Ave., St. Louis, Missouri, 63113, a commercial establishment engaged in interstate or

foreign commerce and in tl~e business of buying and selling articles and commodities thathave

been previously transported in interstate or foreign commerce.

       In violation of Title 18, United States Code, Section 1951(a) and (b), and punishable

under Title 18, United States Code, Section 1951(a).

                                        COUNT THREE

       The Grand Jury further charges that:

       On or about October 9, 2018, in the City of St. Louis, within the Eastern District of

Missouri,

                                       JERMEL RUSH,

the defendant herein, did obstruct, delay, or affect commerce or the movement of any article or

commodity in commerce or attempt to do so by robbery of the Family Dollar.located at 4314 N.

Grand, St. Louis, Missouri, 63107, a commercial establishment engaged in interstate or foreign

commerce and in the business of buying and selling articles and commodities that have been

previously transported in interstate or foreign commerce.

       In violation of Title 18, United States Code, Section 195l(a) and (b), and punishable

under Title 18, United States Code, Section 1951(a).

                                        COUNT FOUR

       The Grand Jury further charges that:
Case: 4:19-cr-00132-AGF-NAB Doc. #: 2 Filed: 02/14/19 Page: 3 of 8 PageID #: 13




       On or about October 28, 2018, in the City of St. Louis, within the Eastern District of

Missouri,

                                       JERMEL RUSH,

the defendant herein, did obstruct, delay, or affect commerce or the movement of any article or

commodity in commerce or attempt to do so by robbery of the Family Dollar at 5010 Enright

Ave., St. Louis, Missouri, 63108, a commercial establishment engaged in interstate or foreign

commerce and in the business of buying and selling articles and commodities that have been

previously transported in interstate or foreign commerce.

       In violation of Title 18, United States Code, Section 1951(a) and (b), and punishable

under Title 18, United States Code, 'Section 195l(a).

                                         COUNT FIVE

       The Grand Jury further charges that:

       On or about October 30, 2018, in the City of St. Louis, within the Eastern District of

Missouri,

                                       JERMEL RUSH,

the defendant herein, did obstruct, delay, or affect commerce or the movement of any article or

commodity in commerce or attempt to do so by robbery of the City Gear Store at 1403 N. Grand,

St. Louis, Missouri, 63113, a commercial establishment engaged in interstate or foreign

commerce and in the business of buying and selling articles and commodities that have been

previously transported in interstate or foreign commerce.

       In violation of Title 18, United States Code, Section 1951(a) and (b), and punishable

under Title 18, United States Code, Section 1951(a).

                                          COUNT SIX
Case: 4:19-cr-00132-AGF-NAB Doc. #: 2 Filed: 02/14/19 Page: 4 of 8 PageID #: 14




       The Grand Jury further charges that:

       On or about November 8, 2018, in the City of St. Louis, within the Eastern District of

Missouri,

                                        JERMEL RUSH,

the defendant herein, did obstruct, delay, or affect commerce or the movement of any article or .

commodity in commerce or attempt to do so by robbery of the National Rent to Own located at

334 N. Sarah, St. Louis, Missouri, 63108, a commercial establishment engaged in interstate or

foreign commerce and in the business of buying and selling articles and commodities that have

been previously transported in interstate or foreign comnierce.

       In violation of Title 18, United States Code, Section 1951(a) and (b), and punishable

under Title 18, United States Code, Section 1951(a).

                                        COUNT SEVEN

       The Grand Jury further charges that:

       On or about November 8, 2018, in the City of St. Louis, within the Eastern District of

Missouri,

                                        JERMEL RUSH,

the Defendant herein, during and in relation to a crime of violence, namely, the robbery of

National Rent to Own as set forth above in Count Six, did use or carry a firearm or in furtherance

of that crime of violence did possess a firearm and did brandish one or more firearms.

       In violation of Title 18, United States Code, Section 924(c)(l) and (c)(3), and punishable

under Title 18, United States Code, Section 924(c)(1 )(A)(ii).

                                        COUNT EIGHT

       The Grand Jury further charges that:
..
     Case: 4:19-cr-00132-AGF-NAB Doc. #: 2 Filed: 02/14/19 Page: 5 of 8 PageID #: 15




            On or about November 14, 2018, in the City of St. Louis, within the Eastern District of

     Missouri,

                                             JERMEL RUSH,

     the defendant herein, did obstruct, delay, or affect commerce or the movement of any article or

     commodity in commerce or attempt to do so by robbery of the Metro PCS located at 4940

     Delmar, St. Louis, Missouri, 63108, a commercial establishment engaged in interstate or foreign·

     commerce and in the business of buying and selling articles and commodities that have been

     previously transported in interstate or foreign commerce.

            In violation of Title 18, United States Code, Section 1951 (a) and (b), and punishable

     under Title 18, United States Code, Section 195l(a).

                                              COUNT NINE

            The Grand Jury further charges that:

            On or about November 14, 2018, in the City of St. Louis, within the Eastern District of

     Missouri,

                                             JERMEL RUSH,

     the Defendant herein, during and in relation to a crime of violence, namely, the robbery of the

     Metro PCS as set forth above in Count Eight, did use or carry a firearm or in furtherance of that

     crime of violence did possess a firearm and did brandish one or more firearms.

            In violation of Title 18, United States Code, Section 924(c)(l) and (c)(3), and punishable

     under Title 18, United States Code, Section 924(c)(l)(A)(ii).

                                              COUNT TEN

            The Grand Jury further charges that:
Case: 4:19-cr-00132-AGF-NAB Doc. #: 2 Filed: 02/14/19 Page: 6 of 8 PageID #: 16




       On or about November 15, 2018; in the City of St. Louis, within the Eastern District of

Missouri,

                                        JERMEL RUSH,

the defendant herein, did obstruct, delay, or affect commerce or the movement of any article or

commodity in commerce or attempt to do so by robbery of the Family Dollar located at 3731 Dr.

Martin Luther King, St. Louis, Missouri, 63113, a commercial establishment engaged in

interstate or foreign commerce and in the business of buying and selling articles and

commodities that have been previously transported in interstate or foreign commerce.

       In violation of Title 18, United States Code, Section 1951(a) and (b), and punishable

under Title 18, United States Code, Section 195l(a).

                                       COUNT ELEVEN

       The Grand Jury further charges that:

       On or about November 15, 2018, in the City of St. Louis, within the Eastern District of

Missouri,

                                        JERMEL RUSH,

the Defendant herein, during and in relation to a crime of violence, namely, the robbery of

Family Dollar as set forth above in Count Ten, did use or carry a firearm or in furtherance of that

crime of violence did possess a firearm and did brandish one or more firearms.

       In violation of Title 18, United States Code, Section 924(c)(l) and (c)(3), and punishable

under Title 18, United States Code, Section 924(c)(l)(A)(ii).

                                       COUNT TWELVE

The Grand Jury further charges that:
, '
      Case: 4:19-cr-00132-AGF-NAB Doc. #: 2 Filed: 02/14/19 Page: 7 of 8 PageID #: 17




             On or about November 17, 2018, in the City of St. Louis, within the Eastern Distnct of

      Missouri, the defendant,

                                                   JERMEL RUSH,

      having been previously convicted in a court of a crime punishable by imprisonment for a term

      exceeding one year, did knowingly and intentionally possess a firearm, which had been transported

      in interstate or foreign commerce prior to or during defendant's possession of same.

             In violation of Title 18, United States Code, Section 922(g) and punishable under Title 18,

      United States Code,   ~ection   924(a)(2).

                                         FORFEITURE ALLEGATION

             The Grand Jury further finds by probable cause that:

             1.      Pursuant to Title 18, United States Code, Section 924(d) and Title 28, United

      States Code, Section 2461(c), upon conviction of an offense in violation of Title 18, United

      States Code, Section 924(c) as set forth in Count XI, the defendant shall forfeit to the United

      States of America any firearm or ammunition involved in or used in those offenses.

             2.      Subject to forfeiture is a sum of money equal the total value of any property, real

      or personal involved in transactions or attempted transactions in furtherance of the offense

      charged in Count XI.

             3.      If any of the property described above, as a result of any act or omission

      of the defendant:

                     a.      cannot be located upon the exercise of due diligence;

                     b.      has been transferred or sold to, or deposited with, a third party;

                     c:      has been placed beyond the jurisdiction of the court;

                     d.      has been substantially diminished in value; or
..   Case: 4:19-cr-00132-AGF-NAB Doc. #: 2 Filed: 02/14/19 Page: 8 of 8 PageID #: 18




                   e.     has been commingled with other property which cannot be divided

                          without difficulty, the United States of America will be entitled to the

                          forfeiture of substitute property pursuant to 21 U.S.C. 853(p).

                                                                A TRUE BILL.



                                                                FOREPERSON

     JEFFREY B. JENSEN
     United States Attorney




     EDWARD L. DOWD III #61909MO
     Assistant United States Attorney
